DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s preliminary filed 1/3/2020 has been entered. The claims 1-20 have been cancelled. The claims 21-40 have been newly added. The claims 21-40 are pending in the present application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Dinu et al. US Patent No. 10,567,770. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 21 of the instant application are only a subset of the claim limitations set forth in the claim 1 of the issued patent. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 





Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Dinu et al. US Patent No. 10,567,770. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 23 of the instant application are only a subset of the claim limitations set forth in the claim 5 in the issued patent. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 



Claim 29 is in parallel with the claim 21. The claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Dinu et al. US Patent No. 10,567,770. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 29 of the instant application are only a subset of the claim limitations set forth in the claim 1 in the issued patent. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 Claim 31 is in parallel with the claim 23. Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Dinu et al. US Patent No. 10,567,770. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 31 of the instant application 
Claim 35 is in parallel with the claim 21 in a method form. Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Dinu et al. US Patent No. 10,567,770. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 35 of the instant application are only a subset of the claim limitations set forth in the claim 1 in the issued patent. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 Claim 37 is in parallel with the claim 23 in a method form. Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Dinu et al. US Patent No. 10,567,770. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 37 of the instant application are only a subset of the claim limitations set forth in the claim 5 in the issued patent. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 29 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. US-PGPUB No. 2007/0253491 (hereinafter Ito) in view of Lin et al. US-PGPUB No. 2008/0253463 (hereinafter Lin) and Au et al. US-PGPUB No. 2008/0240254 (hereinafter Au). 
Re Claim 21: 
Ito teaches a non-volatile memory device having stored therein encoded data for a picture that includes plural portions, the encoded data being organized to facilitate video processing, by a computer system, according to video processing operations comprising (Ito teaches at Paragraph 0024 a recording medium in which a program for an image data processing method of encoding or decoding image data in units of macro-blocks through execution by arithmetic processing means and the program for an image data processing method. Ito teaches at Paragraph 0023 and 0127 that the encoder 10 and the decoder 40 are formed by loading the programs corresponding to a so-called multi-core processor having plurality central processing units): 
receiving the encoded data for the picture that includes plural portions (Ito teaches at FIGS. 12, 17 and 19 and Paragraph 0116 receiving the coded data stream in units of macro-blocks); and 
decoding the encoded data to reconstruct the picture, including performing decoding operations for the plural portions of the picture, on a wave-by-wave basis, as plural waves, each of the plural waves including one or more of the plural portions of the picture, wherein, for at least one of the plural waves, at least some of the one or more portions within the wave are processed in parallel (Ito teaches at Paragraph 0021 that the current slice and the immediately preceding slice can be simultaneously processed in parallel and the macro-block in processing in the current slice is at the scan start end side by a predetermined number of macro-blocks from the macro-block in processing in the immediate preceding slice. 
Ito teaches at Paragraph 0022 simultaneously processing plural objects of processing set by sequentially and cyclically assigning slices of the image data in parallel in units of macro-blocks wherein the simultaneously parallel processing step decodes the image data in a sequence of processing macro-blocks of the plural slices as the objects of processing in the order of raster scan), 
wherein each of the plural waves depends on results of the decoding operations for preceding waves among the plural waves, and wherein, for each of the plural waves, for each given portion of the wave the decoding operations have completed for (1) the portion, if any, left of the given portion, (2) the portion, if any, above-left of the given portion, (3) the portion, if any, above the given portion, and (4) the portion, if any, above-right of the given portion (Ito teaches at FIG. 46 and Paragraph 0011 that in intra prediction, the macro-block (X, Y) is processed by referring to the processing result of the macro-block (X-1, Y), (X, Y-1), (X-1, Y-1) and (X+1, Y-1)). 
Ito at least implicitly teaches or suggests the claim limitation: wherein the plural waves ripple from a top-left corner of the picture toward a bottom-right comer of the picture ( 
Ito teaches at Paragraph 0021 that the current slice and the immediately preceding slice can be simultaneously processed in parallel and the macro-block in processing in the current slice is at the scan start end side by a predetermined number of macro-blocks from the macro-block in processing in the immediate preceding slice. 
Ito teaches at Paragraph 0022 simultaneously processing plural objects of processing set by sequentially and cyclically assigning slices of the image data in parallel in units of macro-blocks wherein the simultaneously parallel processing step decodes the image data in a sequence of processing macro-blocks of the plural slices as the objects of processing in the order of raster scan), 
Ito’s raster scan order of slices and the macro-blocks starts from the first macro-block of the first slice toward the last macro-block of the last slice. However, Ito’s scan direction can be modified by the alternative scan directions in the form of Lin’s scan direction of macro-blocks in FIG. 1 or FIGS. 4A-4B (e.g., Lin’s slice scan system 255 of the Decoder 245 in FIG. 2 allowing for the plural slices or macro-blocks ripple from a top-left corner of the picture toward a bottom-right comer of the picture). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified the scan directions of the macro-blocks to sequentially and cyclically process the macro-blocks in the order of scan directions. One of the ordinary skill in the art would have been motivated to have provided different scan directions for processing the macro-blocks. 
Ito and Lin do not explicitly teach the claim limitation: the plural portions of the picture having variable size. 
However, Au explicitly teaches the claim limitation: the plural portions of the picture having variable size (Au teaches at Paragraph 0090 that any number of contiguous macroblocks may be in a slice.  A slice can be a horizontal band but can also span horizontal bands, or be oriented vertically, diagonally, or in other non-horizontal directions. 
Au teaches at FIGS. 4-6 that the E1 processing and E2 processing performs the processing of plural portions of the picture having variable size and at Paragraph 0060-0064 that information associated with certain macroblocks is dispatched to the first engine 60 or the second engine 62….all processed macroblocks MB00 to MB02 needed by the second engine 62 to process MB10 have been processed by the first engine 60 at this point and the second engine 62 is activated and macroblocks are dispatched to the first engine 60 and the second engine 62 on successive block ticks). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified the slices of Ito by the slices of Au to have performed parallel processing for slices of variable sizes by the first engine and the second engine when the plural slices of the picture processed by the first engine are different from the plural slices of the picture processed by the second engine. One of the ordinary skill in the art would have activated the dispatch of the plural portions of the picture to the first engine or the second engine on successive clock ticks.  
Re Claim 29: 
The claim 29 is in parallel with the claim 21 and is subject to the same rationale of rejection as the claim 21. 
Ito teaches a computer system comprising one or more processing units (Ito teaches at Paragraph 0023 and 0127 that the encoder 10 and the decoder 40 are formed by loading the programs corresponding to a so-called multi-core processor having plurality central processing units), memory, and storage, wherein the memory and/or the storage has stored therein computer-executable instructions for causing the computer system, when programmed thereby, to perform video processing comprising (Ito teaches at Paragraph 0024 a recording medium in which a program for an image data processing method of encoding or decoding image data in units of macro-blocks through execution by arithmetic processing means and the program for an image data processing method).  

The claim 35 is in parallel with the claim 21 in a method form. The claim 35 is subject to the same rationale of rejection as the claim 21. 

Claims 22, 30 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. US-PGPUB No. 2007/0253491 (hereinafter Ito) in view of Lin et al. US-PGPUB No. 2008/0253463 (hereinafter Lin); Au et al. US-PGPUB No. 2008/0240254 (hereinafter Au) and Moriya et al. US-PGPUB No. 2009/0034856 (hereinafter Moriya). 
Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that each of the plural portions of the picture is an arrangement of sample values for luma with associated arrangements of sample values for chroma and the plural waves roughly correspond to diagonal lines of portions of the picture, and wherein the portions are macroblocks.
Ito’s raster scan order of slices and the macro-blocks starts from the first macro-block of the first slice toward the last macro-block of the last slice. However, Ito’s scan direction can be modified by Lin’s scan direction of macro-blocks in FIG. 1. 
Lin teaches at FIG. 1 that the claim limitation the plural waves roughly correspond to diagonal lines of portions of the picture, and wherein the portions are macroblocks. 
Ito’s raster scan order of slices and the macro-blocks starts from the first macro-block of the first slice toward the last macro-block of the last slice. However, Ito’s scan direction can be modified by the alternative scan directions in the form of Lin’s scan direction of macro-blocks in FIG. 1 or FIGS. 4A-4B and Liang’s scan direction at FIGS. 18A-18B. 

Ito at least suggests the claim limitation that each of the plural portions of the picture is an arrangement of sample values for luma with associated arrangements of sample values for chroma (Ito teaches at Paragraph 0006 that the brightness signal Y (luma) and the color signals Cr and Cb are divided into 16*16 and 8*8 macro-blocks. 
Ito teaches at Paragraph 0022 simultaneously processing plural objects of processing set by sequentially and cyclically assigning slices of the image data in parallel in units of macro-blocks wherein the simultaneously parallel processing step decodes the image data in a sequence of processing macro-blocks of the plural slices as the objects of processing in the order of raster scan); the plural waves roughly correspond to diagonal lines of portions of the picture, and wherein the portions are macroblocks (). 
Moriya teaches the claim limitation that each of the plural portions of the picture is an arrangement of sample values for luma with associated arrangements of sample values for chroma (Moriya teaches at Paragraph 0011 that decoding the luma component and the chroma component including color difference component Cb (chroma) and the luminance component (Luma Y)).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the video encoding/decoding system the 4:2:0 format is used since the color spaces are fixed as Y, Cb and Cr where the video signal is the so-
Re Claims 30 and 36: 
The claims 30 and 36 are subject to the same rationale of rejection as the claim 22. 

Claims 23, 31 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. US-PGPUB No. 2007/0253491 (hereinafter Ito) in view of Lin et al. US-PGPUB No. 2008/0253463 (hereinafter Lin); Au et al. US-PGPUB No. 2008/0240254 (hereinafter Au) and Song et al. US-PGPUB No.2007/0153008 (hereinafter Song) 
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that execution units of the GPU perform the decoding operations for the plural portions of the picture on a wave-by-wave basis.  
However, Ito at least suggests the claim limitation that execution units of the GPU perform the decoding operations for the plural portions of the picture on a wave-by-wave basis (Ito teaches at Paragraph 0121 that the respective macro-block processing engines 41A to 41N execute the processing procedure shown in FIG. 13 under control of the main central processing unit. 
Ito teaches at Paragraph 0023 and 0127 that the encoder 10 and the decoder 40 are formed by loading the programs corresponding to a so-called multi-core processor having plurality central processing units. Ito teaches at Paragraph 0024 a recording medium in which a program for an image data processing method of encoding or decoding image data in units of macro-blocks through execution by arithmetic processing means and the program for an image data processing method). 
However, Song further teaches the claim limitation that execution units of the GPU perform the decoding operations for the plural portions of the picture on a wave-by-wave basis (Song teaches at Paragraph 0008 a dedicated GPU to share processor workload for a general Central Processing Unit’s graphics display device driver and at FIG. 4 and Paragraph 0037-0038 that the GPU may have the capability of hardware-based motion-compensated inter-frame prediction…As such, the HWMC technique may improve decoding performance by working in parallel with the processor 202). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided decoding engines (GPU) in the form of the macro-block processing engines to have processed the image frames on a wave-by-wave basis. One of the ordinary skill in the art would have been motivated to have provided dedicated processor for the parallel decoding operations on the slice-by-slice basis. 
Re Claims 31and 37: 
The claims 31 and 37 are subject to the same rationale of rejection as the claim 23. 

Claims 24, 32 and 38 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. US-PGPUB No. 2007/0253491 (hereinafter Ito) in view of Lin et al. US-PGPUB No. 2008/0253463 (hereinafter Lin); Au et al. US-PGPUB No. 2008/0240254 (hereinafter Au) and Zhu US-PGPUB No. 2008/0225950 (hereinafter Zhu). 
Re Claim 24: 

However, Ito at least suggests the claim limitation that the plural portions of the picture are intra-coded (Ito teaches at Paragraph 0100 the intra prediction of H.264/AVC described in FIG. 46), and wherein the decoding operations include intra prediction operations (Ito teaches at Paragraph 0119 that the inverse intra prediction circuit 54 outputs an inverse predicted value of intra prediction using the image data pixel of the current frame decoded by the addition circuit 53).   
However, Zhu further teaches the claim limitation that the plural portions of the picture are intra-coded and wherein the decoding operations include intra prediction operations (Zhu Paragraph 0003).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have determined the data dependency information in parallel processing of blocks in a decoding process as the plurality of blocks are arranged in an order as intra-coded blocks may depend on the decoded results of adjacent blocks. One of the ordinary skill in the art would have processed the intra-coded blocks (designated with the letter “I”) and inter-coded blocks (designated with “P” or “B”) as the inter-coded blocks do not have data dependencies in the picture and the intra-coded blocks have the data dependency on the decoded results of adjacent blocks (Zhu Paragraph 0023). 
Re Claims 32 and 38: 
The claims 32 and 38 are subject to the same rationale of rejection as the claim 24. 
s 25, 33 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. US-PGPUB No. 2007/0253491 (hereinafter Ito) in view of Lin et al. US-PGPUB No. 2008/0253463 (hereinafter Lin); Au et al. US-PGPUB No. 2008/0240254 (hereinafter Au). 
Re Claim 25: 
The claim 25 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that the decoding operations include loop filtering operations. 
However, Ito further teaches the claim limitation that the decoding operations include loop filtering operations (Ito teaches at Paragraph 0013 in deblocking filter processing of H.264/AVC in FIG. 48, an adjacent macro-block (X-1, Y) at the scan start end side of the same slice and an adjacent macro-block (X, Y-1) directly above of the immediately preceding slice are set as reference macro-blocks of the macro-block (X, Y)). 
Re Claims 33 and 39: 
The claims 33 and 39 are subject to the same rationale of rejection as the claim 25. 

Claims 26, 34 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. US-PGPUB No. 2007/0253491 (hereinafter Ito) in view of Lin et al. US-PGPUB No. 2008/0253463 (hereinafter Lin); Au et al. US-PGPUB No. 2008/0240254 (hereinafter Au). 
Re Claim 26: 
The claim 26 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that the picture includes multiple slices, without dependencies between the multiple slices, and wherein the plural portions are part of one of the multiple slices of the picture.

Re Claims 34 and 40: 
The claims 34 and 40 are subject to the same rationale of rejection as the claim 26. 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. US-PGPUB No. 2007/0253491 (hereinafter Ito) in view of Lin et al. US-PGPUB No. 2008/0253463 (hereinafter Lin); Au et al. US-PGPUB No. 2008/0240254 (hereinafter Au) and Au et al. US-PGPUB No. 2008/0240253 (hereinafter Au ‘253). 

Re Claim 27: 
The claim 27 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that each of the plural portions, having variable size, can be partitioned into multiple blocks, and wherein at least some of the multiple blocks for the plural portions have different block sizes. 
However, Au ‘253 further teaches at FIGS. 5-8 the claim limitation that each of the plural portions, having variable size, can be partitioned into multiple blocks, and wherein at least some of the multiple blocks for the plural portions have different block sizes (e.g., Au ‘253 teaches at Paragraph 0090 that any number of contiguous macroblocks may be in a slice and a slice can be a horizontal band and can also span horizontal bands or be oriented vertically, diagonally or in other non-horizontal directions. According the slices have variable sizes and multiple macro-blocks/sub-blocks for the slices have different block sizes. 
Au ‘253 teaches at FIG. 5-8 that each of the plural portions, having variable size, can be partitioned into multiple macroblocks and sub-blocks, where at least some of the multiple macro-blocks/sub-blocks for the plural slices have different block sizes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated Au ‘253’s teaching that each slice may be partitioned into macro-blocks and sub-blocks where the macroblocks and sub-blocks have different block sizes. One of the ordinary skill in the art would have been motivated to have processed the data such as macroblocks, sub-blocks and slices in a frame. 
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. US-PGPUB No. 2007/0253491 (hereinafter Ito) in view of Lin et al. US-PGPUB No. 2008/0253463 (hereinafter Lin); Au et al. US-PGPUB No. 2008/0240254 (hereinafter Au) and Moriya et al. US-PGPUB No. 2009/0034856 (hereinafter Moriya). 
Re Claim 28: 
The claim 28 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that the decoding operations include context-adaptive binary arithmetic decoding operations, the context-adaptive binary arithmetic decoding operations including, for one of the plural portions not having dependencies on other portions of the plural portions, initialization of variables.
However, Moriya further teaches the claim limitation that the decoding operations include context-adaptive binary arithmetic decoding operations (Moriya teaches at Paragraph 0401 that a decoding procedure conforming to a context adaptive binary arithmetic decoding in the AVC/H.264 standard is used), the context-adaptive binary arithmetic decoding operations including, for one of the plural portions not having dependencies on other portions of Moriya teaches at Paragraph 0467 that the variable-length decoding unit 25 uses the basic macroblock type 128 and the basic sub-macroblock type 129….decodes the extended macroblock type 130). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided CABAC decoding to the CABAC coded picture. One of the ordinary skill in the art would have been motivated to have provided CABAC decoding according to the AVC/H.264 standard for slices not having dependencies on other slices. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JIN CHENG WANG/Primary Examiner, Art Unit 2613